Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roller (US 2019/0140995) in view of London (US 2015/0142704).
Roller discloses:
1. A computer implemented method for message response for a conversation between a target and an Artificial Intelligence (AI) messaging system comprising: 
curating a conversation (see London)library (Roller only discloses using a database/server and does not refer to the messaging as a conversation, “the record updater 330 may automatically update stored data records in a database”, 0039; “In order to train the model, the NLP server 505 may process sets of historical data or training data, such as communication messages 510-a”, 0052; “either the database server 225 or the user device 205 may store one or more templates, which may be examples of emails, calendar invites, notifications, documents, etc.”, 0031); 	
populating a conversation series with templates selected from the curated conversation library (“ If the user device accesses the communication message, the user device may connect to the database server and may request any suggested actions derived from the communication message. The server may send instructions to the user device indicating these services or actions. Based on the instructions, the user device may automatically generate a communication template (e.g., incorporating the extracted metadata entities and/or the binary classifications), and may display the suggested actions in a user interface”, 0016; “the cloud client 105 may automatically generate a communication template (e.g., incorporating the extracted metadata entities and/or the binary classifications) and may display the suggested actions to a user. If the user selects one of the actions, the cloud client 105 may send feedback to the server of the selected action. Additionally or alternatively, if the selected action involves responding to the contact 110, the cloud client 105 may send a generated communication template to the contact 110 to efficiently respond to the analyzed email.”, 0025; “The user device may include a template generator 340. In some cases, the database server may additionally send one or more communication templates to the user device 305.”, 0043); 
receiving a message from a target (receiving messages from a sender Fig. 12; “the server may initially build an NLP model for determining insights and extracting metadata from communication messages (e.g., emails). The server may use these insights to classify the messages according to one or more binary classifications, and may select actions to suggest to the cloud client 105 based on these classifications.”, 0024); 
classifying the message (classifying messages and determining intent “The binary classifications may be referred to as insights or moments. Some examples of these binary classifications include a scheduling intent, a pricing request, an out of office or vacation autoresponder detection, a competitor mention, or the addition of an executive. A scheduling intent may be a binary classifier that indicates if the sender (e.g., a user who composes the communication message 315 and sends it to another party, referred to as the recipient) of the communication message 315 is trying to establish a meeting time”, 0037); 
selecting a template from the conversation series responsive to the classification (sender/target interacts with server/cloud and provides feedback as to what action they choose, “ the cloud client 105 may automatically generate a communication template (e.g., incorporating the extracted metadata entities and/or the binary classifications) and may display the suggested actions to a user. If the user selects one of the actions, the cloud client 105 may send feedback to the server of the selected action. Additionally or alternatively, if the selected action involves responding to the contact 110, the cloud client 105 may send a generated communication template to the contact 110 to efficiently respond to the analyzed email.”, 0025); 
populating the template responsive to the classification and information related to the target (interacting with server/cloud, using template to respond to messages, Fig. 12; 0025; “According to the instructions, the user device 205 may automatically populate one or more fields of a template using information related to the extracted metadata or a binary classification”, 0031); and 
sending the populated template to the target as a response (using template to respond to messages, Fig. 12; 0025; “This generated communication template may be prepared for sending, by the user device 205, to another user device, or may be displayed at the user device 205. For example, an automatically generated notification may be displayed in a user interface of the email application 210 or the user device 205, while an automatically generated email may be prepared for sending. If a user of the user device 205 selects the action indication 235 corresponding to sending the email, the email application 210 may send the generated communication template email (e.g., in response to the sender of the initially received email).”, 0031).
However, Roller fails to refer to emails or messages as a conversation so Roller fails to particularly call for curating a conversation library.
London teaches curating a conversation library (“the dialog manager can use the stored, partially instantiated KTG to resume the conversation ”, 0093; “Knowledge sources, for example, include the caller's utterances, system inferences, database lookup, and as well as other external knowledge sources.”, 0100; 457, Fig. 4B).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and it can be argued that emails are part of a conversation.  By storing emails as historical conversations it makes it easier to populate or transmit templates that have been used before.

2, 12. The method of claim 1, further comprising identifying a trigger in the message (keywords can be triggers “These insights or moments may be examples of triggers based on natural language classifiers that categorize the email (e.g., into one or more binary classifications). For example, the database server 225 may detect a pricing mention, a scheduling intent, a competitor mention, an executive added, an out of office or vacation automatic response, or any other binary classifier. The binary classifier may indicate in a binary fashion whether or not one of these insights or moments was detected in the communication”, 0028).
3, 13. The method of claim 2, further comprising accessing an action response library (responses read on actions and/or sending templates or emails “The list of possible actions may be configurable by a user. For example, a user may select one or more actions as options when receiving certain types of email messages. In one example, if the user device 205 receives an email requesting a meeting, a corresponding action may be to send an indication of one or more available time slots in response. As described in more detail below, as part of an action, the user device 205, the database server 225, or some associated application or entity may automatically generate a communication template that incorporates information from or is otherwise based on the binary classifications, the extracted metadata, or both”, 0030).
4. 14. The method of claim 3, further comprising cross referencing the trigger with an action in the action response library (responses read on actions and/or sending templates or emails Fig. 6; “The list of possible actions may be configurable by a user. For example, a user may select one or more actions as options when receiving certain types of email messages. In one example, if the user device 205 receives an email requesting a meeting, a corresponding action may be to send an indication of one or more available time slots in response. As described in more detail below, as part of an action, the user device 205, the database server 225, or some associated application or entity may automatically generate a communication template that incorporates information from or is otherwise based on the binary classifications, the extracted metadata, or both”, 0030).
5, 15. The method of claim 4, further comprising accessing a third-party system responsive to the action (Roller does not specifically refer to a third party but uses various databases, “When the user device 205 accesses the communication (e.g., via email application 210), the user device 205 may establish a connection with database server 225 (e.g., via communication link 215-b) and may retrieve any of the clarifications or extracted data associated with the message that resulted from the analysis (e.g., via communication link 230)”, 0027).
	London teaches third party systems (642, Fig. 6B; 0241) and applicant is reminded that shifting the location of parts does not make an invention patentable.  See In re Japikse, 86 USPQ 70 (CCPA 1950); In re Larson, 144 USPQ 347 (CCPA 1965); and Nerwin v. Erlichman, 168 USPQ 177).
	It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and whether a database is internal or external or referred to as a third party database does not necessarily change the method.  Using external or third party databases to solve problems or answer questions allows for access to more knowledge bases or servers in e.g., a client server environment.

6, 16. The method of claim 3, further comprising completing the action in the third-party system. (Roller does not specifically refer to a third party but uses various databases, “When the user device 205 accesses the communication (e.g., via email application 210), the user device 205 may establish a connection with database server 225 (e.g., via communication link 215-b) and may retrieve any of the clarifications or extracted data associated with the message that resulted from the analysis (e.g., via communication link 230)”, 0027).
	London teaches third party systems (642, Fig. 6B; 0241) and applicant is reminded that shifting the location of parts does not make an invention patentable.  See In re Japikse, 86 USPQ 70 (CCPA 1950); In re Larson, 144 USPQ 347 (CCPA 1965); and Nerwin v. Erlichman, 168 USPQ 177).
	It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and whether a database is internal or external or referred to as a third party database does not necessarily change the method.  Using external or third party databases to solve problems or answer questions allows for access to more knowledge bases or servers in e.g., a client server environment.
	
7, 17. The method of claim 1, further comprising determining the message is ambiguous. (Roller does not specifically refer to terms being ambiguous or not understood but uses various databases when needed, “When the user device 205 accesses the communication (e.g., via email application 210), the user device 205 may establish a connection with database server 225 (e.g., via communication link 215-b) and may retrieve any of the clarifications or extracted data associated with the message that resulted from the analysis (e.g., via communication link 230)”, 0027; and discloses detected languages, “Each communication message of the training set of communication messages 510-a may pass to a filtering/sampling process 515. This filtering/sampling process 515 may filter out communication messages 510 based on consent, whether the message is classified as internal or external, based on language or size of the message, based on a volume of messages associated with a user of the message, or based on any other filtering criteria”, 0051).
	London teaches terms/phrases that are ambiguous or not fully understood (642, Fig. 6B; 0241-0242). 
	It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and whether a database is internal or external or referred to as a third party database does not necessarily change the method.  Using external or third party databases to solve problems or answer questions allows for access to more knowledge bases or servers in e.g., a client server environment.

8, 18. The method of claim 7, further comprising generating a clarifying response when the message is ambiguous. (Roller does not specifically refer to terms being ambiguous or not understood but uses various databases, “When the user device 205 accesses the communication (e.g., via email application 210), the user device 205 may establish a connection with database server 225 (e.g., via communication link 215-b) and may retrieve any of the clarifications or extracted data associated with the message that resulted from the analysis (e.g., via communication link 230)”, 0027).
	London teaches terms/phrases that are ambiguous or not fully understood (642, Fig. 6B; 0241-0242). 
	It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and whether a database is internal or external or referred to as a third party database does not necessarily change the method.  Using external or third party databases to solve problems or answer questions allows for access to more knowledge bases or servers in e.g., a client server environment.

9, 19. The method of claim 1, further comprising identifying a preferred language in the message (Roller does not use the term preferred but discloses communication which would make sense by using a detected language, “Each communication message of the training set of communication messages 510-a may pass to a filtering/sampling process 515. This filtering/sampling process 515 may filter out communication messages 510 based on consent, whether the message is classified as internal or external, based on language or size of the message, based on a volume of messages associated with a user of the message, or based on any other filtering criteria”, 0051).
	London teaches preferred languages (“include a natural language processing (NLP) engine; a foreign language translation engine; and a context-and-meaning engine (CME). The NLP engine may be configured to receive and recognize an input. The language identification engine may be configured to determine a language to be associated with the recognized input. If the CME determines that the recognized input is not associated with a default language associated with the conversational system, the conversational system may be configured to process any input through the foreign language translation engine to translate the input into the first language; and process any output through the foreign language translation engine to translate the output into a second language before sending the translated output to the caller.”, 0017; 0112-0113; 0012; 0063).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and it is obvious if not inherent to communicate in an understood language and not insert words of a foreign language into a template for a response. Using a preferred or understood language allows for the various parties to understand the conversation.
10, 20. The method of claim 9, wherein the response is generated in the preferred language.
(Roller does not use the term preferred but discloses communication which would make sense by using a detected language, “Each communication message of the training set of communication messages 510-a may pass to a filtering/sampling process 515. This filtering/sampling process 515 may filter out communication messages 510 based on consent, whether the message is classified as internal or external, based on language or size of the message, based on a volume of messages associated with a user of the message, or based on any other filtering criteria”, 0051).
	London teaches preferred languages (“include a natural language processing (NLP) engine; a foreign language translation engine; and a context-and-meaning engine (CME). The NLP engine may be configured to receive and recognize an input. The language identification engine may be configured to determine a language to be associated with the recognized input. If the CME determines that the recognized input is not associated with a default language associated with the conversational system, the conversational system may be configured to process any input through the foreign language translation engine to translate the input into the first language; and process any output through the foreign language translation engine to translate the output into a second language before sending the translated output to the caller.”, 0017; 0112-0113; 0012; 0063).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and it is obvious if not inherent to communicate in an understood language and not insert words of a foreign language into a template for a response. Using a preferred or understood language allows for the various parties to understand the conversation.

11. A computer implemented system for message response for a conversation between a target and an Artificial Intelligence (AI) messaging system comprising: a database for storing a curated conversation (see London) library (Roller only discloses using a database/server and does not refer to the messaging as a conversation, “the record updater 330 may automatically update stored data records in a database”, 0039; “In order to train the model, the NLP server 505 may process sets of historical data or training data, such as communication messages 510-a”, 0052); a message builder for populating a conversation series with templates selected from the curated conversation library (using a server/cloud to create, modify and transmit templates, “If the user device accesses the communication message, the user device may connect to the database server and may request any suggested actions derived from the communication message. The server may send instructions to the user device indicating these services or actions. Based on the instructions, the user device may automatically generate a communication template (e.g., incorporating the extracted metadata entities and/or the binary classifications), and may display the suggested actions in a user interface”, 0016; “the cloud client 105 may automatically generate a communication template (e.g., incorporating the extracted metadata entities and/or the binary classifications) and may display the suggested actions to a user. If the user selects one of the actions, the cloud client 105 may send feedback to the server of the selected action. Additionally or alternatively, if the selected action involves responding to the contact 110, the cloud client 105 may send a generated communication template to the contact 110 to efficiently respond to the analyzed email.”, 0025; “The user device may include a template generator 340. In some cases, the database server may additionally send one or more communication templates to the user device 305.”, 0043); a natural language processor for receiving a message from a target, classifying the message (receiving natural language messages from a sender Fig. 12; “the server may initially build an NLP model for determining insights and extracting metadata from communication messages (e.g., emails). The server may use these insights to classify the messages according to one or more binary classifications, and may select actions to suggest to the cloud client 105 based on these classifications.”, 0024); and a dynamic messager for selecting a template from the conversation series responsive to the classification, populating the template responsive to the classification and information related to the target (interacting with server/cloud, using template to respond to messages, Fig. 12; 0025; “According to the instructions, the user device 205 may automatically populate one or more fields of a template using information related to the extracted metadata or a binary classification”, 0031), and sending the populated template to the target as a response. (using template to respond to messages, Fig. 12; 0025; “This generated communication template may be prepared for sending, by the user device 205, to another user device, or may be displayed at the user device 205. For example, an automatically generated notification may be displayed in a user interface of the email application 210 or the user device 205, while an automatically generated email may be prepared for sending. If a user of the user device 205 selects the action indication 235 corresponding to sending the email, the email application 210 may send the generated communication template email (e.g., in response to the sender of the initially received email).”, 0031).
However, Roller fails to refer to emails or messages as a conversation so Roller fails to particularly call for curating a conversation library.
London teaches curating a conversation library (“the dialog manager can use the stored, partially instantiated KTG to resume the conversation ”, 0093; “Knowledge sources, for example, include the caller's utterances, system inferences, database lookup, and as well as other external knowledge sources.”, 0100; 457, Fig. 4B).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and it can be argued that emails are part of a conversation.  By storing emails as historical conversations it makes it easier to populate or transmit templates that have been used before.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herold (US 2018/0233132) teaches receiving conversation data, classifying said data and responding in a human like language (“a human user may speak a question directed to the smart assistant device, which may translate the spoken question into a machine-readable natural language input. Upon receiving and processing the natural language input, the smart assistant device may deliver a message to the user in response to the user's question. This interaction will feel more natural to the human user when the smart assistant device's response is phrased in a natural, human-sounding manner,”, 0110).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123